Citation Nr: 0106219	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  99-22 908	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for lung and liver 
disorders, as secondary to exposure to herbicide (chemical) 
agents, including Agent Orange.  

2.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from May and November 1999 rating decisions 
of the Huntington, West Virginia RO, which denied claims of 
service connection for lung and liver disorders, and a 
permanent and total disability rating for pension purposes, 
respectively.  

In March 2000, the veteran's sworn testimony was obtained 
before the undersigned Member of the Board sitting at the RO 
(Travel Board hearing).  


FINDING OF FACT

At his March 23, 2000 Travel Board hearing, prior to the 
promulgation of a Board decision in the appeal, the veteran, 
with the advice and counsel of his representative of record, 
withdrew his claims on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  

At his March 23, 2000 Travel Board hearing, prior to the 
promulgation of a decision in the appeal, the veteran, with 
the advice and counsel of his representative of record, 
withdrew both claims on appeal.  A written transcript of his 
withdrawal is of record and maintained in his claims file.  
This record meets the criteria for withdrawal of a 
substantive appeal.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  

As the appellant has withdrawn this appeal, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review either claim on appeal, and the entire 
appeal is dismissed without prejudice.  


ORDER

The appeal is dismissed.



		
                              	             
BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 



